FILED IN
                                                                     14th COURT OF APPEALS
                                                                        . HOUSTON, TEXAS


                                                                         DEC 14 2015
                                                                     CHRISTOPHER A. PRINE
                                                                              CLERK

RE:   CourtofAppeals Number 14-15-00431-CR
      Trial Court Case Number 1431281

Style: Tatron Jafer Williams
      v.

      The State ofTexas

                    Pro se Motfan far Access to Appellate Record

To me Honorable Justices of Said Court

       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
      Appellant now moves this Court to provide him with a copy of me appellate
record including the clerk's record and the court reporters record^ use mpEeparing his
pro se response to counsel's brief
      Appellant requests an extension of time of 30 days from the granting of this
motionto file a prose response to counsel'sAnders brief.

                                         Respectfully submitted,

                                             Mm) W4!<>*\±
                                         Pro se Appellant
                                           bMt        UhitTDCJ# f?/%W(o9
                                           HoutfotO .TexasfflootL


                                  CertifhMite of Service

      This is to certify mat on                             (Date), a true and correct copy
oftheabove and foregoing document wasserved by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002


                                                Pro se Appellant
                                                                                                  /
                                       '   1
                                               unyroammwaOTw^gw mm •'
M
    HARRIS COUNTY SHERIFF'S OFFICE JAIL                                    NORTH HOUSTON T3€^?3
     Name:       / Qi/OA) i^i ILct^S
                                                                              11 DEC 2015 PM11
      SPN: /9/y^?V^ Cell: &W /
     Street:    /}/, ^a^jetc^O